Citation Nr: 1540618	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969 with the Marines.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 

The Veteran testified before the undersigned at a hearing held at the RO in August 2015.  A transcript of this hearing is associated with the record.


FINDINGS OF FACT

The Veteran's right knee disorder consisting of degenerative arthritis is as likely as not the result of an injury he incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for a right knee disorder, no further discussion of the VCAA is required with respect to this claim. 

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran, whose MOS was engine equipment mechanic, has provided written statements and lay testimony with a consistent report of having injured his right knee while working on generator equipment, when he tripped and fell on a piece of rock, described as "rebar" in his hearing testimony.  He described this fall as cutting his knee open with the rebar sliding up into the knee cap.  He indicated that initial treatment involving placement of a gauze wick for drainage and stitching of the wound.  The treating corpsman later pulled the wick out and re-stitched the knee.  Transcript p. 4.  

Service treatment records have been confirmed to be incomplete and missing any records of treatment for his knee injury; however, the records do contain a scanned original of a February 1965 entrance examination where the Veteran's lower extremities were normal and the accompanying report of medical history showed he denied knee or other orthopedic problems.  The April 1969 separation examination is note to show a 11/2 inch scar of the right knee.  The Board does note that an apparent photocopy of the February 1965 entrance examination contained an added written note not seen on the original that suggested a 11/2 inch scar of the right knee.  Given that this was not shown on the original entrance exam and it was not clear when this was added or if this copy was mistaken for the separation exam, the Board finds this copy with the additional note to be of little evidentiary significance.  Thus the Board finds that the scar on the right knee as likely as not was not present on entry, and it's presence on separation supports the Veteran's lay statements regarding an in-service injury to the right knee. 

The post-service medical records confirm treatment for right knee pain beginning in August 2008 with findings of mild degenerative arthritis subsequently shown by X-ray.  In addition, there were clinical findings as reported in orthopedic consults beginning in December 2009, with a history given in the orthopedic consult of having knee pain starting after injuring this knee in service.  He continued with orthopedic and primary care treatments for the right knee arthritis which included injections and physical therapy as shown in the records through May 2013.  

Of record is an August 2015 opinion from a VA physician who stated that the Veteran suffers from arthritic changes and pain in his right knee.  This physician gave an opinion that this condition is more likely than not contributed to by his prior knee injury in service in 1966. 

Although the service treatment records are incomplete and thus silent for any findings or complaints of the actual knee injury, this is not fatal to the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  Critically, as the Veteran is competent to report the accident and treatment for his right knee injury and his symptoms of pain after service and the Board finds his assertions that he has experienced symptoms since service credible.  Additionally there is a competent medical opinion that links the Veteran's right knee arthritis to this injury in service.  Crucially, there is no competent medical evidence to the contrary. 

Given the Veteran's competent and credible reports of injuring his right knee in service and the competent medical opinion linking his current right knee disorder to this injury in service, and because there is no competent medical evidence to the contrary, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for a right knee disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303 (2014).  


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


